Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I claims 1-5 in the reply filed on 07/11/2022 is acknowledged.  The traversal is on the ground(s) that the shrink film of group I, the method of making the film of group II, and packaging bag of group III all relate to shrink film; and a search of group I would encompass overlapping areas as group II and group III; therefore, the examiner cannot establish that searching claims 6-16 of groups II and III in addition to the group I would constitute an undue burden on the PTO.  This is not found persuasive because since this application is filed under 35 U.S.C. 371, the Election/Restriction is implemented following the Requirement for Unity of Invention under MPEP 1800.  Under PCT Rule 13.2, the unity of invention requirement is considered fulfilled when a technical relationship exists among claimed inventions involving one or more of the same or corresponding special technical feature.  PCT Rule 13.2 goes on to define a Special technical feature is those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
In this case, the Examiner has identified the technical feature as “a shrink film, including an outer layer and a heat sealing layer, wherein the outer layer contains Polyolefin, Ethylene copolymer, low molecular weight compounds and is after electronically crosslinked treatment, the material of the heat sealing layer is one or more of Polyolefin, Ethylene copolymer and Surlyn, the low molecular weight compounds are selected from one or more of Paraffin, Oleamide, Stearic acid and their derivatives, and the Ethylene copolymer is selected from Ethylene-Vinyl acetate copolymer, Ethylene-Methyl acrylate copolymer, Ethylene-Acrylic acid copolymer and Ethylene-Maleic anhydride copolymer”.  The Examiner also showed that this technical feature is not a special technical feature because it does not make a contribution over the prior art of Wallace et al. (US 2003/0157355 A1) and Ralph (US 5,279,872).  A combination of Wallace and Ralph teaches a multilayer heat shrinkable film including a thermoplastic heat sealable inner layer and a thermoplastic optically clear outer layer, wherein the inner layer comprises ethylene vinyl acetate copolymer (EVA), and the outer layer comprises a blend containing very lower density polyethylene (VLDPE), EVA and an oleamide slip agent as an additive.  See also MPEP 1850 and 1893.03(d).  For the above reason, the Requirement for Unity of Invention under PCT Rule 13.2 has been fulfilled.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US 2003/0157355 A1) in view of Ralph (US 5,279,872).
Claims 1, 2 and 5:  Wallace teaches a multilayer heat shrinkable film including a thermoplastic heat sealable inner layer and a thermoplastic optically clear outer layer (abstract), wherein the inner layer comprises ethylene vinyl acetate copolymer (EVA) [0013], and the outer layer comprises a blend containing very lower density polyethylene (VLDPE), EVA and a slip agent as an additive ([0030] and [0040]).  Wallace does not expressly teach the slip agent as the low molecular weight compound.  However, Ralph teaches a heat shrinkable multilayer film containing a first and a second outer layers comprising VLDPE, butene-ethylene copolymer and an oleamide slip agent in an amount of 3% {instant claim 2} (Example 3; col. 22, lines 26-63; col. 5, line 62-63; col. 15, lines 50-59).  The oleamide slip agent meets the claimed low molecular weight compound.  Ralph also shows the use of an adhesive layer to bond layers is notoriously known before the effective filing date of the current invention {instant claim 5} (col. 22, line 16).  Wallace and Ralph are analogous art because they are from the same field of endeavor that is the shrink film art.  It would be obvious to combine the oleamide slip agent of Ralph with the invention of Wallace, and the motivation for combing would be to control the friction or resistance property of film.
Claim 3:  Wallace teaches the multilayer heat shrinkable film further comprises VLDPE as a core or intermediate layer (Table L in Example 3).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Wallace and Ralph either singly or as a combination do not teach or suggest the claimed contents of the components of the thermoplastic heat sealable inner layer and the thermoplastic optically clear outer layer as recited in claim 4.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BS
August 12, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785